

114 S170 IS: CHAMPVA Children's Care Protection Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 170IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Tester (for himself, Mrs. Murray and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the maximum age for children eligible for
 medical care under the CHAMPVA program, and for other purposes.1.Short titleThis Act may be cited as the CHAMPVA Children's Care Protection Act of 2015.2.Increase of maximum age for children eligible for medical care under CHAMPVA program(a)IncreaseSubsection (c) of section 1781 of title 38, United States Code, is amended to read as follows:(c)(1)Notwithstanding clauses (i) and (iii) of section 101(4)(A) of this title and except as provided in paragraph (2), for purposes of this section, a child who is eligible for benefits under subsection (a) shall remain eligible for benefits under this section until the child's 26th birthday, regardless of the child's marital status.(2)Before January 1, 2016, paragraph (1) shall not apply to a child who is eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986).(3)This subsection shall not be construed to limit eligibility for benefits under subsection (a) of a child described in section 101(4)(A)(ii) of this title..(b)Effective
 dateSuch subsection, as so amended, shall apply with respect to medical care provided on or after the date of the enactment of this Act.